OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court of Franklin County sustaining a demurrer to plaintiff’s amended petition and dismissing the action, the plaintiff electing not to plead further.
In her amended petition plaintiff alleges that she was the owner of real estate located in Columbus, Ohio, which was sold by the Auditor of Franklin County on application filed in the Common Pleas Court of Franklin County as provided in §§5718-la and 5718-lb GC, and other related sections. Plaintiff alleges she was the owner of said real estate at the time of forfeiture, but was not notified and was not listed as the owner in the proceedings.
Sec. 5718-lb GC, provides that the list of such lands
“shall contain the names of the owners, as found on the Auditor (’)s duplicate, of such lands, at the time they were omitted * *
and shall be a part of the legal publication notice. The law does not-require a formal notice to be given the owner.
Plaintiff failed to allege facts showing a noncompliance with this section. The statute does not require a listing of the actual owners, but rather the name of the owner as found on the auditor’s duplicate at the time the land was omitted.' It is not alleged that the plaintiff’s name appeared on the auditor’s duplicate at the time the land was omitted; neither does she allege that she was the owner of record.
The demurrer was properly sustained. Judgment affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.